DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed April 19, 2022 has been entered.  Claims 1-4, 6-10 and 12-20 remain pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mixer connected to the pump system and configured for receiving the solution for buffer preparation, and the buffer preparation unit connected to the pump system and configured for receiving the solution for buffer preparation must be shown or the feature(s) canceled from the claim(s).  The mixer 707 and buffer preparation unit 706 are shown schematically in amended Figure 7 but, are not connected to anything and just floating inside the space of the inline conditioning system. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “buffer preparation unit” in claims 1-4, 6-10 and 12-20.
Claim 1 recites ”a buffer preparation unit... configured for receiving the solution for buffer preparation" in lines 19-20. This element includes the non-structural term "unit" and the functions of "buffer preparation" and "receiving the solution for buffer preparation." The claim does not include any structure that performs this function.  The modifying phrase "buffer preparation” does not imply any structure associated with this means-plus-function limitation but, rather describes a recited functionality carried out by the unit (Note Applicant's [0033]). Thus, the rebuttable presumption of non-invocation is overcome to result in this term properly invoking 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  Claim 8 lines 3-4 recite “through a first inlet check valve of the at least one inlet check valve,” claim 8 line 5 recites “through a first outlet check valve of the at least one outlet check valve,” claim 9 lines 3-4 recites “through a second inlet check valve of the at least one inlet check valve,” and claim 9 line 5 recites “through a second outlet check valve of the at least one outlet check valve,” while claim 1 line 16 recites “through an inlet check valve of the at least one inlet check valve,” and claim 1 lines 17-18 recite “through an outlet check valve of the at least one outlet check valve.”  Claims 8 and 9 would be clearer if claim 1 line 16 is changed to --through the at least one inlet check valve-- and claim 1 lines 17-18 are changed to --through the at least one outlet check valve--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  With regards to the claimed buffer preparation unit, the specification as filed does not disclose the corresponding structure in a way that the skilled artisan can reasonably conclude that the inventor had possession of the claimed invention, either in the written description, drawings, or original claims. Specifically, the written description states that "[t]he solutions supplied through the outlet check valves 124 and 126 are supplied to the buffer preparation unit 706" and that the "buffer preparation unit 706 receives the solutions to prepare the desired buffer solution” (see paragraph [0033] in Applicant’s specification) but is nonetheless silent as to any structural components that either receive the solution or prepare a buffer. Further, Figure 7 shows buffer preparation unit 706 as a simple schematic element; however, this is not a reasonably clear indication of any sort of structure but merely of the mechanism's presence within system 700. Such does not imply or require any specific type of structure for the buffer preparation unit so as to satisfy the quid pro quo requirement of 112(f). Moreover, the original claims merely recite the limitation above, and thus do not add to the analysis in a manner leaning towards compliance with section 112. Note that there is no inherent structure that would receive a solution and prepare a buffer, in that the unit could be any container pathway, and/or a series of pipes to receive the solution, with any type of blending, heating, pressurization, and/or dispensing means to prepare the buffer. Please note that, although buffer preparation is a known generic process, there is no evidence that the term "buffer preparation unit" is a term of art or has a known structure. As a result, the specification does not disclose sufficient evidence of corresponding structure in such a way that the skilled artisan can reasonably conclude that the inventor had possession of the claimed invention with regards to receiving and preparing functions of the unit.  See MPEP § 2163 I and § 2181 IV.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim limitation ““buffer preparation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12, 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 3,273,512 to Yoshida in view of U.S. Patent Publication 2013/0220830 to Paulus and U. S. Patent 5,076,769 to Shao.
Yoshida teaches system comprising a pump system comprising:
a cavity (8, 9); and a piston (10) positioned partially within the cavity (8, 9) (Fig. 1; col. 2 lines 9-11), the piston (10) comprising:
an enlargement (portion surrounded by packing 6) positioned at a substantially middle portion of the piston (10) (Fig. 1; col. 2 lines 9-11);
a first extension (portion of 10 between cam 11 and the enlargement section) positioned at a first end of the enlargement (portion surrounded by packing 6) and extending outside of the cavity (8, 9), the first extension (portion of 10 between cam 11 and the enlargement section) having a smaller configuration than the enlargement (portion surrounded by packing 6) (Fig. 1; col. 2 lines 9-11); and
a second extension (portion of 10 between the enlargement and the spring 13a) positioned at an opposite second end of the enlargement (portion surrounded by packing 6) and extending outside of the cavity, the second extension (portion of 10 between the enlargement and the spring 13a) having a smaller configuration than the enlargement (portion surrounded by packing 6) (Fig. 1; col. 2 lines 9-11), and
wherein the piston (10) is configured for moving within the cavity (8, 9) for forming a first chamber (8) and a second chamber (9) and receiving a solution within the cavity (8, 9), and wherein, upon movement of the piston (10) within the cavity (8, 9), the volume in the first chamber (8) is increased and simultaneously the volume in the second chamber (9) is decreased and vice versa (Fig. 1; col. 2 lines 9-55), and
wherein the enlargement (portion surrounded by packing 6), the first extension (portion of 10 between cam 11 and the enlargement section), and the second extension (portion of 10 between the enlargement and the spring 13a) each have a cylindrical shape (Fig. 1; col. 2 lines 9-29, wherein the enlargement and extension portions pass through cylinder 4 and must therefore also be cylindrical in order to seal against the cylinder 4 to operate as disclosed, furthermore and in the alternative, it would be an obvious matter of design choice to one of skill in the art, at the time of invention, to make the enlargement, the first extension and the second extension have a cylindrical shape, since applicant has not disclosed that different shapes solve any stated problems or are for any particular purpose, and it appears that the invention would perform equally well with different shapes); and
further comprising: a driving unit (11) connected to the first extension (portion of 10 between cam 11 and the enlargement section) and configured for moving the piston within the cavity (8, 9); and a resilient unit (13a) connected to the second extension (portion of 10 between the enlargement and the spring 13a) and configured for retrieving a position of the piston (10) relative to the cavity (8, 9) (Fig. 1; col. 2 lines 9-20),
wherein the pump system further comprises a seal (6) positioned within the cavity (8, 9) between the first chamber (8) and the second chamber (9), the seal (6) engages the enlargement (portion surrounded by packing 6), wherein the seal (6) is configured to move along with the piston (10) when the piston (10) moves within the cavity (8, 9)  (Fig. 1; col. 2 lines 9-11), and 
wherein the driving unit (11) is configured for moving the piston (10) in a direction from the first chamber (8) to the second chamber (9), wherein the resilient unit (13a) is configured for moving the piston (10) in a direction from the second chamber (9) to the first chamber (8), wherein the resilient unit (13a) comprises a spring, and wherein the spring (13a) is configured to be compressed as the piston (10) moves in a direction from the first chamber (8) to the second chamber (9), and wherein the spring (13a) is configured to expand as the piston (10) moves in a direction from the second chamber (9) to the first chamber (8) (Fig. 1; col. 2 lines 20-29).
Yoshida teaches a pump used in chromatography (col. 1 lines 13-23), but does not teach a buffer preparation unit or the varying of the pump speed.  Paulus teaches a chromatographic inline conditioning comprising:
a buffer preparation unit connected to a pump system and configured for receiving the solution for buffer preparation, wherein the solution comprises one of an acid, a base, a salt, and a buffer and further comprising a mixer (the anion selective membrane allows for the mixing of solutions) connected to the pump system and configured for receiving the solution for buffer preparation (Figures 1-10; paragraph [0194]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Yoshida with the buffer preparation unit and mixer taught by Paulus in order to control the pH and salt concentrations of the buffer solution used in the chromatography system (paragraph [0194]).
Yoshida discloses inlet ports 12 and 13 and outlet ports 14 and 15 associated with cylinder 4 (col. 2, lines 18-20) but does not explicitly disclose inlet and outlet check valves installed in the inlet and outlet ports; and Paulus is silent as to the details of the pump.  Shao teaches a pump wherein:
a cavity (15, 16) comprising at least one inlet check valve (20a, 22a) and at least one outlet check valve (20b, 22b), and movement of a piston (13) within the cavity (15, 16) facilitates receiving a solution within the cavity (15, 16) through an inlet check valve (20a) of the at least one inlet check valve (20a, 22a) and supplying the solution outside of the cavity through an outlet check valve (20b) of the at least one outlet check valve (20b, 22b), wherein an inlet check valve (20a) of the at least one inlet check valve (20a, 22a) is configured at an opposite orientation as compared to an orientation of an outlet check valve (20b) of the at least one outlet check valve (20b, 22b), wherein, upon moving the piston (13) in a direction from a first chamber (15) to a second chamber (16), the solution is received within the first chamber (15) through a first inlet check valve (20a) of the at least one inlet check valve (20a, 22a) configured at the first chamber (15), and the solution is supplied out from the second chamber (16) through a first outlet check valve (22b) of the at least one outlet check valve (20b, 22b) configured at the second chamber (16), and wherein, upon moving the piston (13) in a direction from the second chamber (16) to the first chamber (15), the solution is received within the second chamber (16) through a second inlet check valve (22a) of the at least one inlet check valve (20a, 22a) configured at the second chamber (16), and the solution is supplied out from the first chamber (15) through a second outlet check valve (20b) of the at least one outlet check valve (20b, 22b) configured at the first chamber (15) (Fig. 1; col. 2 lines 40-63).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to provide inlet and outlet check valves in the inlet and outlet ports of the system of  Yoshida, in light of the teachings of Shao, in order to regulate flow through the inlet and outlet ports as is conventional in the art.
Yoshida teaches a driving unit, but does not teach varying the speed of the driving unit, and Paulus is silent as to the details of the pump.  Shao teaches a pump wherein: 
a driving unit is configured to vary a motor speed for varying a speed of movement of a piston (13) (Fig. 1; col. 5 lines 32-52).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system of Yoshida/Paulus with the motor speed control taught by Shao in order to allow the piston to be “forced in the first direction at a substantially constant first velocity for substantially the entirety of the piston travel in the first direction; and then forced in the second direction at a substantially constant second velocity for substantially the entirety of the piston travel in the second direction”, thereby producing a constant fluid flow rate (col. 5 lines 5-12 and 43-45).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 3,273,512 to Yoshida in view of U.S. Patent Publication 2013/0220830 to Paulus, U. S. Patent 5,076,769 to Shao and U. S. Patent 4,566,868 to Menzies.
Yoshida, Paulus and Shao teach all the limitations of claim 4, as detailed above, and Yoshida and Shao teach a driving unit, but do not teach rotating the piston, Paulus is silent as to the details of the pump.  Menzies teaches a pump wherein: 
a driving unit (18, 30) is further configured for rotating a piston (12, 20) (Fig. 1; col. 1 lines 45-58).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Yoshida with driving unit taught by Menzies in order to use a drive system capable of driving the pump to providing fluid at a constant pressure (col. 1 lines 4-16).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 3,273,512 to Yoshida in view of U.S. Patent Publication 2013/0220830 to Paulus, U. S. Patent 5,076,769 to Shao and U. S. Patent 3,698,726 to Schettler.
Yoshida, Paulus and Shao teach all the limitations of claim 14, as detailed above, but Yoshida and Shao teach the seal fixed to the piston not the cylinder and Paulus is silent as to the details of the pump.  Schettler teaches a pump which comprises:
a seal (11) positioned within a cavity (inside 2) between a first chamber (left side of 1) and the second chamber (right side of 1), wherein the seal (11) is configured to remain stationary with respect to the cavity (inside 2) when the piston (comprising 1 and 4) moves within the cavity (inside 2) (Fig. 1; col. 2 lines 63-67).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Yoshida with the seal taught by Schettler in order to use a seal with packing rings that provide lubrication (col. 1 lines 49-53).
Response to Arguments
Applicant's arguments filed on April 19, 2022 have been considered but, are moot in view of the new grounds of rejection.  While Applicant presents arguments with respect to the Examiner’s use of the Shao valves in the Yoshida pump as part of the prior rejection, the current grounds of rejection provide a new interpretation of Yoshida which renders Applicant’s arguments moot. Specifically, Applicant argues that Yoshida is silent as to valves and therefore the Examiner’s prior motivation to replace the valves of Yoshida with the valves of Shao was incorrect.  However, in the new rejection detailed above, it is recognized that Yoshida does not explicitly disclose inlet and outlet check valves as claimed. However, one of ordinary skill in the art would recognize that it is conventional to have inlet and outlet check valves in inlet and outlet ports of such pump systems, as attested by Shao, in order to regulate flow through the inlet and outlet ports.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746                        

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746